Citation Nr: 0014078	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-32 647A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in its October 1989 
decision which addressed whether an increased rating for 
residuals of a shell fragment wound of the left calf and foot 
was warranted and did not address whether the reduction of 
the veteran's rating for that disability from 10 percent to 0 
percent was proper.

(The issue of entitlement to an effective date earlier than 
February 11, 1997, for the grant of a compensable evaluation 
for service-connected residuals of a shell fragment wound of 
the left calf and foot is addressed in a separate decision 
and docket number.) 


REPRESENTATION

Veteran Represented by:  Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

In October 1989 the Board denied an increased rating for 
residuals of a shell fragment wound of the left calf and 
foot.  The Board did not address whether the reduction of the 
veteran's rating for that disability from 10 percent to 0 
percent was proper.  This case is before the Board on its own 
motion to review its October 1989 decision which did not 
address whether the reduction of the veteran's rating for 
residuals of a shell fragment wound of the left calf and foot 
was proper.


FINDINGS OF FACT

1.  In a decision, dated October 27, 1989, the Board denied 
entitlement to an increased rating for residuals of a shell 
fragment wound of the left calf and foot.  That decision did 
not address whether the reduction of the veteran's rating for 
that disability from 10 percent to 0 percent was proper.

2.  The facts, as they were known at the time of the Board 
decision in October 1989, were uncontroverted in that the 
veteran's shell fragment wound residuals had not improved.

3.  The statutory and regulatory provisions applicable at the 
time of the Board decision in October 1989 were incorrectly 
applied.

4.  The errors of law compel the conclusion, to which 
reasonable minds could not differ, that the results would 
have been manifestly different but for the errors.


CONCLUSIONS OF LAW

1.  The decision of October 27, 1989, wherein the Board 
denied an increased rating for residuals of a shell fragment 
wound of the left calf and foot and did not address whether 
the reduction of the veteran's rating for that disability 
from 10 percent to 0 percent was proper, contained clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).

2.  Restoration of the 10 percent evaluation for the 
veteran's residuals of a shell fragment wound of the left 
calf and foot is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344, 4.118, Diagnostic Code 7804 
(1989). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History

The veteran was awarded service connection for residuals of 
shell fragment wounds of the left calf and foot with retained 
foreign bodies in soft tissues in a September 1970 rating 
decision.  He was assigned a 10 percent disability evaluation 
rated analogous to a tender scar, effective April 23, 1970, 
the day following the date of his discharge from service.

In a May 1988 rating decision, the RO reduced the disability 
evaluation for the veteran's service-connected shell fragment 
wounds of the left calf and foot to 0 percent.  The reduction 
was made effective September 1, 1988.  The Board notes that 
this action was taken despite the fact that the veteran had 
not made any specific contentions during the pendency of the 
claim indicating any desire for an increased rating for his 
service-connected shell fragment residuals.  At the time of 
the reduction, the veteran had been service-connected for his 
shell fragment residuals at the 10 percent disability 
evaluation for over 18 years.  The veteran appealed, 
specifically requesting restoration of the 10 percent 
evaluation in a January 1989 written statement.

The veteran perfected an appeal as to the May 1988 rating 
decision.  In October 1989, the Board, in part, denied an 
increased evaluation for the service-connected shell fragment 
residuals.  The Board did not address whether the reduction 
of the veteran's rating from 10 percent to 0 percent was 
proper.

In October 1991 the veteran's representative filed a motion 
for reconsideration of that portion of the Board's October 
1989 decision which had denied an increased evaluation for 
the service-connected shell fragment residuals.  The 
representative argued that the Board's reduction of the 
veteran's 10 percent disability evaluation had been in error 
as 38 C.F.R. §§ 3.327(b)(2) and 3.344, concerning 
requirements for reexaminations and rating reductions, had 
not been applied.  The motion for reconsideration was denied 
in January 1992.

By rating decision dated September 4, 1997, the RO granted an 
increased evaluation, to 10 percent for the service-connected 
shell fragment residuals, effective from June 11, 1997.  By 
rating decision dated September 15, 1997, the RO granted an 
earlier effective date of February 11, 1997, for the grant of 
a 10 percent evaluation for the service-connected shell 
fragment residuals, finding CUE in the September 4, 1997, 
rating decision which had assigned the June 11, 1997, 
effective date.  The veteran timely perfected an appeal as to 
the effective date of this award. 

In November 1999, on its own motion, the Board filed a notice 
of motion to review its October 1989 decision denying an 
increased rating for residuals of a shell fragment wound of 
the left calf and foot on the grounds of CUE.  See 
38 U.S.C.A. § 7111(c) (West Supp. 1999); 38 C.F.R. § 20.1400 
(1999).

II.  Factual Background

The veteran served on active duty from April 1968 to April 
1970.  His awards and decorations include the Purple Heart 
Medal, the Vietnam Service Medal, and the Vietnam Campaign 
Medal.  His military occupation specialty was as a light 
weapons infantryman, and he served in Vietnam from September 
21, 1968, to April 28, 1969.  Service medical records show 
that in March 1969 the veteran sustained two shell fragment 
wounds to the left foot and left calf.  X-rays showed 
retained shell fragments, and the wounds were debrided and 
sutured.

The veteran filed his original claim for benefits in July 
1970.  An August 1970 VA examination noted a smooth, 
nontender, roughly oval scar in the middle third of the leg.  
He reported aching in the area of the scar with prolonged 
walking or standing.  X-rays noted metallic foreign bodies 
were present in the soft tissues of the posterior left leg.  
Sensory examination was normal, and the examiner found no 
muscle, nerve or artery involvement.

In December 1987 the veteran filed a claim for entitlement to 
service connection for Agent Orange residuals, a left knee 
disorder, and a low back disorder on a secondary basis.  The 
subsequent March 1988 VA examination, which included an 
evaluation of the shell fragment wounds, noted very similar 
findings to the VA examination in 1970 as regards that 
disability.  The veteran complained of recurrent pain, 
numbness, and tingling in the left leg and foot.  Circular 
scars were noted on the posterior left calf and foot.  The 
scars were well-nourished, nonadherent, and not tender.  
Sensation was intact.  X-rays did not note retained metallic 
fragments; however, the impression remained "[r]esiduals of 
shell fragment wounds left calf and foot with retained 
foreign body in soft tissue."

A December 1992 VA scars examination noted complaints of 
slight numbness in the left foot and slight pain on exertion 
which the veteran attributed to his shrapnel wound.  A half-
inch scar was noted in the medial aspect of the foot below 
the medial malleolus and a one inch scar was found on the 
posterior calf of the left leg.  No tenderness or deformity 
was found, and the diagnosis was status post shrapnel wound 
of the left leg and foot by history.  No X-rays were taken.

During an August 1997 feet and muscles examination the 
veteran complained of intermittent pain and numbness in the 
left lower extremity between the knee and the foot with 
occasional swelling of the knee.  His symptoms worsened with 
prolonged standing or putting weight on the foot.  Physical 
examination revealed a circular, nickel-sized scar on the 
left calf.  No other scars were noted.  There was no 
significant tenderness on palpation, and there was no muscle 
loss.  X-rays were taken and showed shrapnel in the soft 
tissues.  The diagnosis was history of grenade injury with 
shell fragment wounds to the left leg.  It was noted that the 
veteran still had "shrapnel imbedded in the soft tissues of 
the left leg with residual pain and paresthesia."

In April 1998 the veteran appeared at a hearing before RO 
personnel.  He testified that his service-connected shell 
fragment wound residuals were erroneously reduced from 10 
percent to 0 percent disabling.  The hearing officer noted 
that the reduction was effectuated by the 1989 Board decision 
and that a motion for reconsideration of that decision had 
been denied.  The veteran was informed that the RO had no 
jurisdiction to review Board decisions.

In November 1998 the veteran appeared at a hearing using 
videoconference techniques before the undersigned member of 
the Board.  Again, the veteran testified that the disability 
evaluation for his service-connected shell fragment wound 
residuals should not have been reduced to 0 percent disabling 
in 1988.  He stated that his shell fragment wound residuals 
had not improved.  In essence, he contends that the 10 
percent rating should have been in effect continuously from 
the date following his separation from service to the 
present.

III.  Analysis

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a final decision may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 U.S.C.A. § 7111(c) (West Supp. 1999); 
38 C.F.R. § 20.1400 (1999).

CUE is a very specific and rare kind of error.  It is the 
kind of error of fact or of law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a) (1999).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (1999).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of appeal, which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  38 C.F.R. § 20.1403(c) (1999).  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Id.

The regulation provides three examples of situations that are 
not CUE:  (1) a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) the 
Secretary's failure to fulfill the duty to assist; and (3) a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d) (1999).  The regulation also 
establishes that CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a) (1999).  
In addition, the duties associated with 38 U.S.C.A. 
§§ 5103(a) and 5107(a), including the duty to assist, are 
inapplicable in such a motion.  38 C.F.R. § 20.1411(c) and 
(d) (1999).

The laws and regulations in effect at the time of the Board's 
October 1989 decision provided that a rating which had been 
in effect for 20 years or more is protected.  38 C.F.R. 
§ 3.951 (1989).  Because the veteran's rating for his 
service-connected shell fragment residuals was just over a 
year short of having been in effect for 20 years, it was not 
protected by 38 C.F.R. § 3.951.

The laws and regulations in effect at the time of the Board's 
October 1989 decision also provided that where a rating, like 
the evaluation of the veteran's shell fragment wound, had 
been in effect for 5 years or more, there were specifically 
proscribed circumstances under which a reduction could occur 
after an examination report indicated improvement.  38 C.F.R. 
§ 3.344 (1989).  38 C.F.R. § 3.344 required that "the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete; [that] [e]xaminations less full and complete 
than those on which payments were authorized or continued 
will not be used as the basis of reduction; [and that] though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will [consider] whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."

In the October 1989 Board decision at issue here, the Board 
incorrectly phrased the issue in terms of whether the veteran 
was entitled to an increased rating.  In fact, the issue 
presented was whether the reduction of the veteran's rating 
from 10 percent to 0 percent was proper.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  The October 1989 
Board decision did not include 38 C.F.R. § 3.344 in its list 
of applicable law and regulations.  38 C.F.R. § 3.344 was in 
existence at the time of the 1989 Board decision; thus, the 
Board was required to apply it.  See Olson v. Brown, 5 Vet. 
App. 430, 433-434 (1993) ("The requirements for decrease of 
a rating for disabilities which have continued for a long 
time at the same level are more stringent than those for an 
initial award or an increase in ratings.") (citing, in part, 
Collier v. Derwinski, 2 Vet. App. 247, 249 (1992)); Tucker v. 
Derwinski, 2 Vet. App. 201, 203-04 (1992).

The Board did list 38 C.F.R. § 4.7, which requires a finding 
that the "disability picture more nearly approximates" the 
criteria for the next higher rating, in its list of 
applicable law and regulations.  The Board's decision 
concluded that "the evidence does not demonstrate that the 
shell fragment residuals result in compensable disability . . 
. [and] that the disability picture presented does not more 
nearly approximate the criteria required for a higher 
rating."  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that it is error for the Board to apply 38 C.F.R. § 4.7 in 
rating reduction cases.  Brown v. Brown, 5 Vet. App. 413, 
421-22 (1993).

In several instances the Court has held that failure on the 
part of the Board to properly apply the provisions of 38 
C.F.R. § 3.344 in cases such as the one at hand results in 
the rating at issue being void ab initio.  Brown, 5 Vet. App. 
at 422; Dofflemyer, 2 Vet. App. at 277.  The Board notes that 
in this case, the Board did not improperly apply 38 C.F.R. 
§ 3.344, it failed to apply the regulation at all.  In both 
Brown and Dofflemyer the Court reversed and remanded the 
Board's decision to reduce the veteran's disability rating in 
order for the Board to reinstate the veteran's prior 
disability rating.  See also Ternus v. Brown, 6 Vet. App. 
370, 376 (1994) (RO's failure to apply reduction regulation 
was clear and unmistakable error).

The Board notes now that in its 1989 decision the applicable 
law and regulations were not applied and that inapplicable 
law and regulations were applied.  Had the Board not erred in 
considering inapplicable law and regulations and in omitting 
consideration of the applicable law and regulations, the 
outcome of the veteran's claim would have been manifestly 
different.  The evidence of record incontrovertibly did not 
show material improvement in the physical condition of the 
veteran's left calf and foot which would warrant reduction of 
the longstanding rating.  The veteran had consistently 
complained of numbness and tingling in the left calf and 
foot, and he was consistently diagnosed with retained foreign 
bodies in the soft tissue of those areas.  Accordingly, the 
Board concludes that the October 1989 Board decision was 
clearly and unmistakably erroneous.

Ten Percent Rating for Shell Fragment Wound Residuals

As detailed above, the Board has found CUE in the October 
1989 decision.  The evidence of record at that time 
incontrovertibly showed that the veteran's shell fragment 
wound residuals had not improved and, therefore, that he was 
entitled to restoration of the 10 percent evaluation for that 
disability.

Hence, the Board finds that entitlement to a 10 percent 
disability evaluation for his shell fragment wound residuals 
was warranted on a continuous basis from the date following 
his separation from service to the present.  Consequently, an 
award of 10 percent for residuals of shell fragment wounds 
should be granted for the period from September 1, 1988, to 
February 10, 1997.


ORDER

The October 27, 1989, Board decision contained CUE in that it 
addressed the issue of whether an increased rating for 
residuals of a shell fragment wound of the left calf and foot 
was warranted and did not did not address whether the 
reduction of the veteran's rating for that disability from 10 
percent to 0 percent was proper.  That decision should be 
revised to grant restoration of a 10 percent rating for 
service-connected shell fragment wound of the left calf and 
foot.

Entitlement to an award of 10 percent for residuals of shell 
fragment wound of the left calf and foot should be granted 
for the period from September 1, 1988, to February 10, 1997, 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	C. P. RUSSELL
Member, Board of Veterans' Appeals


 


